In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiffs appeal from stated portions of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered December 13, 2011, which, among other things, denied that branch of their motion which was to compel the defendant to produce certain financial documents from certain time periods.
Ordered that appeal is dismissed as academic in light of our determination on the companion appeal {see Schiller v Guthrie, 102 AD3d 852 [2013] [decided herewith]), with costs. Mastro, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.